COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS

                                                           §
    DAVID E. JONES,                                                          No. 08-19-00111-CV
                                                           §
                                       Appellant,                               Appeal from the
                                                           §
    v.                                                                    County Court at Law No. 1
                                                           §
    ERIC M. WILLIE and WILLIAM D.                                          of Travis County, Texas1
    POWERS,                                                §
                                                                          (TC# C-1-CV-17-003737)
                                       Appellees.          §

                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellant failed to timely file an Appellant’s

Brief after receiving multiple extensions of time, we dismiss the appeal.2

           Appellant failed to file his brief on the original due date. Appellant requested a first

extension of time, which the Court granted, resetting the due date for the brief to August 9, 2019.

On August 14, 2019, five days after the new deadline, Appellant filed a second motion for

extension of time, which was granted, with a new brief due date set to September 8, 2019. On

September 13, 2019, five days after the second new deadline, Appellant filed a third motion for

1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.
2
 Appellees have each filed their own motion to dismiss this appeal based on Appellant’s failure to file a brief.
Because we dismiss this action on our own motion, we deny Appellees’ motions to dismiss as moot. All other
pending motions are denied.

                                                           1
extension of time, which the Court granted, resetting the brief due date to September 20, 2019.

On September 25, 2019, five days after the latest deadline expired, Appellant filed a fourth

motion for extension of time. The Court granted that request with the notation that no further

motions for extensions of time would be considered by the Court. The final deadline to file the

Appellant’s Brief was set to October 11, 2019.

       On October 15, 2019, Appellant filed a fifth motion for extension of time. This Court

denied the request for an extension of time, and the Clerk sent notice of our intent to dismiss

unless one of the parties responded showing grounds to continue the appeal. Appellees each

filed a motion to dismiss urging us to dismiss Appellant’s appeal based on Appellant’s failure to

timely file a brief and failure to comply with notices from the Court. Appellant responded to the

motion to dismiss by attempting to address the merits of his appeal; however, Appellant failed to

reasonably explain the nature of the delay in filing his brief.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file his brief in the time prescribed and gives no reasonable explanation

for such failure.    TEX.R.APP.P. 38.8(a)(1); Resendez v. Schwartz, 940 S.W.2d 715, 716

(Tex.App.--El Paso 1997, no writ); Celotex Corp., Inc. v. Gracy Meadow Owners Ass’n, Inc.,

847 S.W.2d 384, 385 n.1 (Tex.App.--Austin 1993, writ denied). Because Appellant failed to

timely file his brief and has not provided a reasonable explanation for the delay, we dismiss the

appeal for want of prosecution pursuant to TEX.R.APP.P. 38.8(a)(1), 42.3(b), and 42.3(c).


                                               JEFF ALLEY, Chief Justice

February 3, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2